DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 7/10/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  6/19/2019 and 11/19/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (20180035887) in view of Yamamoto et al (2003/0231393 A1).
 Regarding claim 1,  Nakanishi discloses (refer to figures 1 and 2) an observation system (1) comprising: an observation optical system guiding an observation luminous flux (O’) from a biological object (E) being an observation target observed by a user; an imaging device capturing an observation image of the biological object, by receiving the observation luminous flux (O’) guided by the observation optical system; an observation focus adjustment unit (31d)  provided on an optical path of the observation luminous flux in the observation optical system, the observation focus adjustment unit (31d) adjusting a focus of the observation optical system; and a processor controlling an operation of the observation system, wherein the processor  (paragraph 0067) causes the observation image captured by the imaging device to be displayed on a display, and adjusts a focus of a target region (31) concentrated on by the user in the observation image, by driving the observation focus adjustment unit based on a detection result by the detector (95) (paragraph 0043,paragraph 0035,paragraph 0067).  
Nakanishi discloses all of the reference except a detector detecting at least one of a direction of a line of sight of the user, voice generated by the user, or a gesture of the user.
Yamamoto et al discloses a detector detecting at least one of a direction of a line of sight of the user, voice generated by the user, or a gesture of the user (paragraph 0067 and paragraph 0062).

Regarding claim 2, Nakanishi discloses wherein the observation optical system (1) guides an observation luminous flux (O’) for a right eye and an observation luminous flux for a left eye from the biological object to the imaging device, and the processor (230) causes a stereoscopic image to be displayed on the display, based on an imaging signal for the right eye and an imaging signal for the left eye that are issued by the imaging device (paragraph 0043, paragraph 0035, paragraph 0067).   
Regarding claim 3, Nakanishi discloses wherein the detector (95) includes a camera and detects the gesture by a face of the user (paragraph 0042).  
Regarding claim 4, Nakanishi discloses wherein the processor (211) sets the target region on the observation image captured by the imaging device, based on the detection result by the detector (95), acquires a focus state of the observation optical system, and adjusts the focus of the target region in the observation image, by driving the observation focus adjustment unit (31d) based on an acquisition result of the focus state of the observation optical system (paragraph 0067).  
Regarding claim 5, Nakanishi discloses wherein the detector (95) includes a line of sight direction detector, the line of sight direction detector detecting the direction of the line of sight of the user, and the processor (230) sets the target region to a region, of the observation image captured by the imaging device and displayed on the display, that is 
Regarding claim 9, Nakanishi discloses, wherein the processor (230) acquires the focus state of the observation optical system based on a signal inside the set target region, of signals from the imaging device.  
Regarding claim 10, Nakanishi discloses wherein the processor (230) receives an input of an offset amount of a focus position desired by the user, with respect to a focus position being based on the acquisition result of the focus state of the observation optical system, and brings into focus a position deviated, by the input offset amount, from the focus position being based on the acquisition result of the focus state of the observation optical system.  
Regarding claim 11, Nakanishi discloses further comprising: an OCT unit acquiring an OCT signal, wherein the OCT unit  (paragraph 0003) includes: an OCT light source (paragraph 0005) ; a light splitter splitting (32)  a luminous flux (O’) emitted from the OCT light source into a measurement luminous flux and a reference luminous flux; a photodetection element receiving interference light obtained by synthesizing the reference luminous flux and the measurement luminous flux (O’) reflected by the biological object (E); and an optical path length difference adjustment unit provided on at least one of an optical path of the measurement luminous flux or an optical path of the reference luminous flux, the optical path length difference adjustment unit adjusting an optical path length difference between the measurement luminous flux and the reference luminous flux (paragraph 0042), the processor (230) sets a position at which the OCT unit causes the measurement luminous flux to perform scanning (102), based 
Regarding claim 12, Nakanishi discloses (refer to figures 1 and 2) a non-transitory computer-readable medium storing computer-readable instructions (paragraph 0067) that, when executed by a processor  (figure 5,230) of a control unit controlling an observation system, cause the control unit (211)  to perform processes comprising: causing an observation image captured by an imaging device to be displayed on a display (300), the observation system  (1) comprising an observation optical system and the imaging device, the observation optical system guiding an observation luminous flux (O’) from a biological object (E), and the imaging device capturing the observation image of the biological object, by receiving the observation luminous flux guided by the observation optical system; and adjusting a focus of a target region concentrated on by the user in the observation image, by driving an observation focus adjustment unit(31d) based on a detection result by a detector, the observation system further comprising the observation focus adjustment unit and the detector (95), the observation focus adjustment unit being provided on an optical path of the observation luminous flux in the observation optical system, the observation focus adjustment unit (31d) adjusting a focus of the observation optical system, (paragraph 0043,paragraph 0035,paragraph 0067).  
Nakanishi discloses all of the reference except a detector detecting at least one of a direction of a line of sight of the user, voice generated by the user, or a gesture of the user.

It would have been obvious to one of ordinary skill in the art at the time invention was made to provide detector with a direction of a line sight of the user and voice generated by the user in to the Nakanishi an observation system for the purpose of image stabilization as taught by Yamamoto et al (paragraph 0011).
Allowable Subject Matter
5.  Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  wherein the processor receives a selection command to select one of a plurality of modes including an execution mode and a stop mode, the execution mode being a mode in which automatic focus adjustment of the target region is performed based on the acquisition result of the focus state of the observation optical system, and the stop mode being a mode in which the automatic focus adjustment is stopped, and controls an operation of the automatic focus adjustment in accordance with the selected mode.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.